Name: Council Regulation (EEC) No 3555/88 of 14 November 1988 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: plant product;  economic analysis;  consumption;  economic policy
 Date Published: nan

 17. 11 . 88 Official Journal of the European Communities No L 311 /7 COUNCIL REGULATION (EEC) No 3555/88 of 14 November 1988 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (6) thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 2194/85 (3), as last amended by Regulation (EEC) No 2218/88 (4), provides that until 31 December 1992 the aid may be granted to first purchasers who are not processors ; whereas first purchasers who are not processors are firms which, because of their limited technical and economic capacity, often cannot use the single Community method of taking samples for analysis and determining the impurity and moisture content of soya beans as laid down in Annexes I to IV to Commission Regulation (EEC) No 1470/68 of 23 September 1968 on the drawing and reduction of samples and the determination of the oil content, impurities and moisture in oil seeds (*), as last amended by Regulation (EEC) No 2435/86 (*) ; whereas, in order to avoid major difficulties for these first purchasers, the possibility of using other methods producing effects equivalent to those deriving from the single method should be extended to 31 December 1992, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (3) of Regulation (EEC) No 2194/85 is hereby amended as , follows : 1 . in the first subparagraph, 'For the 1985/86, 1986/87 and 1987/88 marketing years' is replaced by 'Until 31 December 1992' ; 2 . in the third subparagraph, 'From the 1988/89 marketing year onwards' is replaced by 'From 1 January 1993 onwards'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Council The President Y. POTTAKIS ( ¢) OJ No L 151 , 10 . 6 . 1985, p. 15. (2) OJ No L 197, 26. 7. 1988, p. 11 . (3 OJ No L 204, 2. 8 . 1985, p. 1 . b) OJ No L 197, 26. 7. 1988, p. 12. ft OJ No L 239, 28 . 9 . 1968, p. 2. ( «) OJ No L 210, 1 . 8 . 1986, p. 55.